FILED
                             NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DALE PENNIE,                                    No. 08-70121

              Petitioner,                        BRB No. 07-0386

   v.
                                                 MEMORANDUM *
 BENEFITS REVIEW BOARD; et al.,

              Respondents,

 MID-COAST MARINE; SAIF
 CORPORATION,

              Real Parties in Interest.



                      On Petition for Review of an Order of the
                               Benefits Review Board

                            Submitted December 15, 2009 **




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
Before:       GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Dale Pennie petitions for review of the Benefits Review Board’s order

issued on October 19, 2007. The Board affirmed the Administrative Law Judge’s

order denying Pennie’s request to modify an earlier award of compensation under

the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950.

We dismiss the petition for lack of jurisdiction.

       Pennie’s petition for review was received by this court more than sixty days

after the Board’s order issued. Accordingly, we lack jurisdiction to consider the

petition. See 33 U.S.C. 921(c); Felt v. Dir., Office of Workers’ Comp. Programs,

11 F.3d 951, 952-53 (9th Cir. 1993) (order) (explaining that section 921(c)’s

sixty-day filing period is a “jurisdictional requirement,” and equitable

considerations are unavailing); see also Stevedoring Servs. of Am. v. Dir., Office of

Workers’ Comp. Programs, 29 F.3d 513, 516 (9th Cir. 1994) (“The policy

requiring that appeals be timely taken is so strong that ministerial failures by a

clerk cannot be allowed to overcome it.”) (internal quotation marks omitted).

       PETITION FOR REVIEW DISMISSED.




GT/Research                                2                                     08-70121